DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsuno USPG Pub. No.: US 2007/0231032 in view of Okamoto et al. USPG Pub. No.: US 2007/0009284.
Regarding Claim 1, Matsuno teaches an image forming apparatus (see figures 1-2), comprising: 
a chassis (2) comprising: 
a front wall having an opening (the wall of the device with the door 2 and 8A, which both are openings); and 
a rear wall spaced apart from the front wall in a predetermined direction, a plurality of photosensitive drums (42) aligned along the predetermined direction (seen in figures 1-2); 
a plurality of developing rollers (49) for forming developer images on the plurality of photosensitive drums; 
a plurality of cartridges (see figures 1-2); 
an intermediate transfer belt (29) configured to receive the developer images from the plurality of photosensitive drums; 
a first feed roller (17B) configured to feed the sheet toward the primary transfer roller (secondary if modified with secondary reference as discussed below); 
a first sheet guide (10) configured to guide the sheet to the first feed roller; and 
a second sheet guide (figure 2, 4) attachable to and detachable from the chassis (shown in figure 3), the second sheet guide extending in the predetermined direction (seen in figure 2), 
the second sheet guide being configured to guide the sheet from the opening to the first sheet guide when the second sheet guide is attached to the chassis (seen in figures 1-3), 
wherein, when the second sheet guide is attached to the chassis, a rear end of the second sheet guide is located at a position frontward with respect to a rearmost one of the plurality of photosensitive drums (seen in figures 1-3).
Matsuno is silent in explicitly teaching a secondary transfer roller configured to transfer the developer images from the intermediate transfer belt to a sheet.  However Okamoto teaches a secondary transfer roller (figure 4, 115) configured to transfer the developer images from the intermediate transfer belt (111) to a sheet that could be used to modify the structure of Matsuno.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the teachings of Mitsuno with those of Okamoto in order to reduce the number of transfer locations to the sheet and create a more efficient transfer path of the sheet, which increases the longevity of a number of components, as well as overall cost saving, in such a configuration (See Okamoto [0004]-[0006] and also demonstrably taught in figure 4).
Regarding Claim 2, Matsuno teaches the image forming apparatus according to claim 1, wherein each of the plurality of cartridges comprises one of the plurality of photosensitive drums (seen in figure 1).
Regarding Claim 3, Matsuno teaches the image forming apparatus according to claim 1, wherein each of the plurality of cartridges comprises one of the plurality of developing rollers (seen in figure 1).
Regarding Claim 4, Matsuno teaches the image forming apparatus according to claim 1, wherein each of the plurality of cartridges comprises: a drum cartridge comprising one of the plurality of photosensitive drums (seen in figure 1); and a developer cartridge comprising one of the plurality of developing rollers (seen in figure 1).
Regarding Claim 5, Matsuno teaches the image forming apparatus according to claim 1, further comprising a waste toner container attachable to and detachable from the chassis through the opening on the front wall in the predetermined direction (see figure 4, element 32 is removable in the predetermined direction).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A HARRISON whose telephone number is (571)272-3573. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON LABALLE can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852